PER CURIAM
Appellant seeks reversal of an order committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. She contends that the trial court erred in concluding that, as a result of a mental disorder, she is (1) a danger to herself and (2) unable to provide for her basic personal needs and is not receiving the care necessary for her health or safety. See ORS 426.005(l)(e). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court’s order should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.